Case 1:16-cv-12410-NMG Document 352-5 Filed 01/10/20 Page 1 of 8




                    Exhibit 5
       Case 1:16-cv-12410-NMG Document 352-5 Filed 01/10/20 Page 2 of 8




                                TERRY N. LAYTON, Ph.D
                    1771 RFD Andrew Court Long Grove, IL 60047
                               Primary (tlayton71@aol.com)
                                  Secondary (tnl@uic.edu)
Career Summary
Technical executive with strong background in building medical manufacturing companies.
Diverse experience includes industry and consulting experience in product development,
regulatory/QA, operations, IP, failure investigation and technology assessment.
Instructor and lecturer for Bioentrepreneur classes and seminars on medical device design and
regulations, product development, emerging medical technologies, medical device
commercialization, and medical device industry skill sets.
Qualification Summary
Experienced innovative leader and manager proficient in product design, regulatory approval,
and clinical evaluation for new health care markets and business ventures.
▪ Managed engineers, scientists, regulatory professionals & plant personnel
▪ Due diligence on 10 companies – 6 purchased; Licensed 4 technologies
▪ Developed and taught 4 Bioentrepreneur classes at University of Illinois, Chicago
▪ National Institutes of Health (NIH) consultant for Small Business Innovation Research Grants
▪ FDA Medical Devices Advisory Committee - industry representative 2001-2005, 2008-2013.
▪ Network of Centres of Excellence-Canada; Regenerative Medicine Network & Stem Cell
Network 2003-2005; BioMedlight 2011; Institute of Circulatory and Respiratory Health (ICRH)
Emerging Networks 2012-13
▪ Kentucky Science & Technology Corporation - Expert Panel 2007, 2009-2015
▪ Defense Medical Research and Development Program 2009-2010
▪ Design of Medical Devices Conference 2011-Urology Products; CoChair
▪ 18 US Medical Device Patents issued and over 45 new products released to market
▪ Regulatory submissions-US and International; Fifteen (15) 510(k)s & CE Mark for 138 product
codes
▪ Short term consulting assignments on, technology assessment, QSR, QM, regulatory
documentation, product failure investigation, failure mode analysis, and audits.
▪ 35 Publications and presentations on medical devices and medical device skill sets for
engineers in industry
▪ Provide technical assistance and guidance to medical device start-up companies
        Case 1:16-cv-12410-NMG Document 352-5 Filed 01/10/20 Page 3 of 8




TERRY N. LAYTON, Ph.D.
    Medical Device Experiences (product development, regulatory and/or commercialization)
Anesthesiology, Assistive Technology, Cardiovascular Catheters, Critical Care, Endoscopy,
Hospital Products, Implants, Instruments, IV Systems, Home Health Care, Monitoring
Electrodes, Neurosurgery, Orthopedic, Rehabilitation, Respiratory Therapy, Transducers,
Urology, & Vascular Compression
Experience
University of Illinois, Chicago Nov 2000—Present
-Visiting Professor Bioengineering—University of Illinois, Chicago -Lecturer: Technology Assessment
& Medical Device Start-Up Companies, Emerging Medical Technologies, Medical Product
Development, & GMP and Regulatory Requirements for Medical Products

Laytech Inc Nov 1999—Present Long Grove, IL
Consulting & Contract Services
- Technology Assessment Of Products and Processes - Regulatory & Quality—QSR, QM, submissions,
audits, failure modes, & documentation - Start-up and Business Plans and Intellectual Property for new
medical device companies -
Legal-IP (Infringement & Invalidity), Failure Mode Investigations & Expert Reports


Integra NeuroCare/NeuroCare Group July 1994 – October 1999 Pleasant
Prairie, Wisconsin (Worldwide leader in neurosurgical implants and monitoring
devices)
Vice President, Group Technical Officer
- On the original due diligence team for the purchase of the fist platform company (Heyer-Schulte, a
neurosurgical implant company) for the NeuroCare Group. - Built technical organization, established US
customer service & distribution departments & technically managed Puerto Rican manufacturing facility.
- Member of due diligence team for the purchase of 3 additional companies. - Searched for, assessed, and
licensed 2 major technologies used in present products. - Obtained 11 510(k)s - ISO Certification of 2
facilities and CE Mark for 138 product codes. - Developed and released to market 20 new products in 5
years.
        Case 1:16-cv-12410-NMG Document 352-5 Filed 01/10/20 Page 4 of 8




TERRY N. LAYTON, Ph.D.
Experience
Packer Engineering, Inc. December 1991-July 1994 Naperville, Illinois
Director, Biomedical Engineering
- Start-up of a new Biomedical Division - Technology transfer of an electro-mechanical rehabilitation
device with a market potential of $5 million in 3 years. - Technology assessment of new concepts for both
small and large medical device companies. - In first year received grants and contracts for over $500,000.
-
Failure Investigations

Laytech, Incorporated March 1990 – December 1991 Arlington Heights, Illinois
Technical Officer
- Coordinate manufacturing of disposable medical products - Consulting assignments on technology
assessment, product and process improvements, materials, and quality issues - Product development,
project management, failure mode analysis and FDA submissions

Baxter Healthcare Corporation May 1988 – March 1990 Round Lake, Illinois
Manager, Advanced Device Technology
- Managed the engineering and product service activities for Vein Access product line. - Managed the
final design and implementation phases of a new technology that prevents accidental needle sticks---
needle less access. - Searched for and assessed new technologies that added value to products and
processes.

The Kendall Company June 1975 – May 1988 Barrington, Illinois
Manager, Medical & Sports Medicine Divisions Section Head, Medical Specialties Senior Research
Scientist/Engineer Research Scientist/Engineer
- Presented new product concepts and business opportunities to upper management.
Products brought incremental sales volume of over $5 million to the sales base of $35 million. -
Urodynamic products-designed, clinically tested, and published results - Technical responsibility of latex
catheter plant in Malaysia. - Managed Colgate/Bike Plastics Product Development
        Case 1:16-cv-12410-NMG Document 352-5 Filed 01/10/20 Page 5 of 8




TERRY N. LAYTON, Ph.D.
Professional Societies (past and present)
ISPE-International Society of Pharmaceutical Engineers Society of Plastic Engineers BMES –
Biomedical Engineering Society IEEE - Institute of Electrical Electronics Engineers IV Nurses Society
Urodynamics Society Medical Device Guidance and Standards Committees

Education
Ph.D., Biomedical Engineering, University of Virginia, Charlottesville, VA
M.S., Bioengineering, University of Illinois @ Chicago
Electrical Engineering, University of Illinois, Champaign, IL
B.S., University of Wyoming, Laramie, WY
High School, Moline Senior High, Moline, IL

Continuing Education
FDA/ASQ Quality System Inspection Technique ISO 9000 Auditor Training Medical Device Pre-
Marketing/GMP Requirements Workshop OSHA Guidelines FDA Design Control Liability Prevention
for the New Millennium Project Management
Research Disclosures Ten publications Twenty-four presentations

Patents
Eighteen issued

Military Service
U.S. Army Honor Graduate, Officer Candidate School Instructor, Artillery School Battalion Staff, South
Korea
        Case 1:16-cv-12410-NMG Document 352-5 Filed 01/10/20 Page 6 of 8




TERRY NORTH LAYTON, PH.D.
PATENTS
Midstream Collection Housing DES 262,910
Midstream Collection Housing DES 264,248
Liquid Measuring Device 4,100,802
Peak Flow Measuring Device 4,131,016
Device for Measuring the Velocity of a Urine Discharge 4,187,722
Catheterization Device 4,205,690
Tissue Pressure Measuring Device 4,209,023
Cystometry System 4,217,911
Bladder Hemostatic Catheter 4,219,026
Discharge Measuring Device 4,238,448
Device for Measuring a Urine Discharge 4,241,017
Cystometry System 4,301,811
Midstream Sampling Device 4,301,812
Device for Indicating Liquid Level 4,384,485
Liquid Drainage System with Anti-Reflux Valve 4,512,770
Annular Reflux Indicator 4,804,376
Treadmill for use with a Wheelchair 5,476,429
Adjustable Angle Catheter 6,045,530
       Case 1:16-cv-12410-NMG Document 352-5 Filed 01/10/20 Page 7 of 8




        TERRY NORTH LAYTON, PH.D. PUBLICATIONS & PRESENTATIONS
Publications (10)
Male Peak Urinary Flow Rate: Relationships to Volume Voided and Age J. Urol 122: 210-214,
1979
Peak Urinary Flow Rate: Observations in Female Subjects and Comparison to Male Subjects J.
Urol 122: 215-219, 1979
Selectivity of Peak Versus Average Male Urinary Flow Rates J. Urol 125: 839-842, 1981
A Method of Adjustment of Male Peak Urinary Flow Rate for Varying Age and Volume Voided J.
Urol 128: 960-962, 1981
Urinary Flow Velocity as an Index of Male Voiding Function J. Urol 128: 1363-1367, 1982
Urinary Flow Rate Measurement and Adjustment Benign Prostatic Hypertrophy: 523-527, F.
Hinman, Editor, 1983
Urine Velocity in Prostatism Benign Prostatic Hypertrophy: 539-544, F. Hinman, Editor, 1983
Shunt Technology Neurological Research 22: 97-101, 2000
Graduate Study for the Bioentrepreneur: Elective Courses Proceedings of the Second Joint
EMBS/BMES, October 2002
The Integration of Skill Sets Used In Industry into the Bioengineering Curriculum at the
University of Illinois at Chicago Proceedings of the Second Joint EMBS/BMES, October 2002
Presentations (25)
Urodynamics at Kendall American Urological Association, May 1977
Prospective Case Study of Peak Urinary Flow Rate in Men Treated for Urethral Obstruction
American Urological Association, May 1978
Peak Urinary Flow Rates: Observations on Women Western Section American Urological
Association, July 1978
Specificity and Sensitivity of Flow Rate Measurements American Urological Association, May
1980
Voiding Velocities and Urinary Flow Rates in Obstructed Men American Urological Association,
May 1981
Urinary Stream Velocity in the Male Patient Western Section American Urological Association,
June 1981
Continuous Injection Molding Baxter Healthcare Science and Technology Conference,
September 1989
Precision Extrusion of Medical Device Tubing Baxter Healthcare Science and Technology
Conference, September 1989
Assistive Technology & Recreation Rehabilitation Engineering Society of North American,
Midwest, October 1993
       Case 1:16-cv-12410-NMG Document 352-5 Filed 01/10/20 Page 8 of 8



The new NOVUSTM Physiological Flow Control Valve International Society of Pediatric
Neurosurgeons, Rome, Italy, September 1996
The new External Ventricular Drainage Bag (Hermetic II) International Society of Pediatric
Neurosurgeons, Rome, Italy, September 1996
NOVUSTM Physiological Valve System for Treatment of Hydrocephalus: in vitro testing Complex
Hydrocephalus and Hydrocephalus Complications Consensus Conference on Pediatric
Neurosurgery, Assisi, Italy, April 1997
Novus Valve System for Therapy and Treatment of Hydrocephalus Japanese Neurosurgical
Congress, Tokyo, June 1997
Medical Device Start-Up Companies Marquette University, March 2000
Medical Device Start-Up Companies University of Illinois at Chicago, Sept 2000
IP Licensing and Medical Device Start-up Companies DePaul University, March 2001
Role and needs of the Biomedical Engineer in Industry VaNTH Conference, Northwestern
University, July 2001
Bioengineer Working in Industry, University of Illinois at Chicago, Mar 2002
Graduate Study for the Bioentrepreneur: Elective Courses Second Joint EMBS/BMES, Houston,
October 2002
The Integration of Skill Sets Used In Industry into the Bioengineering Curriculum at the
University of Illinois at Chicago Second Joint EMBS/BMES, Houston, October 2002
Bioengineer in Industry CUBIC Panel Discussion, Chicago, March 2003
30 Years of Medical Technology Assessment and Development University of Wyoming,
Laramie, WY. Nov 2005
Technology Assessment and Medical Start-Ups Biomedical Engineering Society, Chicago,
October 2006
Classroom and Homework Exercises to Make the Regulatory Process Real and Interesting
Biomedical Engineering-Innovation, Design, and Entrepreneurship Alliance 2007 Workshop Los
Angeles, CA, September 26, 2007
Technical and Business Risk Assessment for Emerging Medical Technologies Biomedical
Engineering Society, Los Angeles, CA, October 2007
40 Years in the Medical Device Industry, University of Illinois at Chicago, 2015
FDA & ISO Requirements for Medical Devices, University of Wisconsin, Milwaukee, October
2016.
FDA & ISO Requirements for Medical Devices, University of Wisconsin, Milwaukee, October
2017
